The defendants were indicted and convicted for stealing "five fish," of the goods, etc. Wild animals are not the subject of larceny, unless reclaimed, confined, or dead, and are valuable for food or otherwise. S. v.House, 65 N.C. 315.
Fish are the subject of larceny only under the same conditions as animals, and the bill of indictment is fatally defective in failing to allege any of those conditions, and no amount of proof can supply the defect.
All the books agree that if fish are confined in a tank or otherwise, so that they may be taken at the pleasure of him who has thus appropriated them, then they are the subject of larceny. "Fish confined in a net or tank are sufficiently secured; but how, in a pond, is a question of doubt, which seems to admit of different answers, as the circumstances of particular cases differ." 2 Bish. Cr. L., sec. 685; 1 Hale P. C., 511; Foster's Crown Law, 366.
An English statute, 5 Geo. III., ch. 14, made it indictable to steal fish from a river, in any inclosed park. In a case under this statute, "where the defendant had taken fish in a river that ran through an inclosed park, but it appeared that no means had been taken to keep the fish within that part of the river that ran through the park, but that they could pass down or up the river, beyond the limits of the park, at their pleasure, the judges held that this was not a case within the statute." Rex v. Corrodice, 2 Russell, 1199. This is sufficient for our case; but it appears from the record that there are two defendants, and that a true bill was obtained by examining each one before the grand jury against the other. We will call the attention of solicitors and the profession to the question whether there is any authority for such practice. At present we are aware of none. It probably arose from a loose construction of the act of 1866, on the law of evidence. It is      (483) *Page 324 
objectionable, and in the absence of positive statutory enactment cannot be permitted.
Let this be certified, to the end that judgment be arrested.
PER CURIAM.                                             Reversed.
Cited: S. v. Patrick, 79 N.C. 656; S. v. Bragg, 86 N.C. 691; S. v.Crumpler, 88 N.C. 650; S. v. Frizell, 111 N.C. 723; S. v. Coates,130 N.C. 703; S. v. Burton, 138 N.C. 577.
NOTE — See Laws 1883, ch. 137, sec. 5, now Revisal, 2478.
(484)